DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s preliminary amendment filed on 8/14/20.  Claim 1 has been canceled.  Claims 2-19 newly added.  Claims 2-19 are pending and an action on the merits is as follows.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 2- 19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance in regards to claim 2: Foerster the closet prior art discloses an information carrier comprising a first material non-conductive and a second material conductive with a dielectric and/or conductive pattern.
Foerster does not specifically disclose the arrangement of a first, second and third electrically conductive area (3, 4, 5), wherein a) the electrically conductive areas (3, 4, 5), are applied at least on the front side (6) of the information carrier (1), b) a first dielectric layer (9) with a first relative permittivity c1 is arranged on top of the first electrically conductive area (3), and c) a second dielectric layer (10) with a second relative permittivity c2 is arranged on top of the third electrically conductive area (5). These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
6.	The following is an examiner’s statement of reasons for allowance in regards to claim 15: Foerster the closet prior art discloses an information carrier comprising a first material non-conductive and a second material conductive with  a dielectric and/or 
Foerster fails to specifically disclose wherein a second part (30) of the electrically conductive surface (22) of an object (24) or the electrically conductive object (32) is covered by a dielectric layer (10) with a second relative permittivity c2 and/or a low-k spacer material (26), generating a second signal on the capacitive reading device (34), wherein the first (28) and the second (30) part form the electrically conductive surface (22) of an object (24) or the electrically conductive object (32) that is read by the capacitive reading device (34). These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

Conclusion
Following references are cited buy not relied upon:
Foerster discloses a capacitive information carrier in which at least one electrically conductive touch structure is arranged on an electrically non-conductive substrate.
Thiele discloses an information carrier preferably consists of an electrically non -conductive substrate, followed by a preferably electrically non -conductive adhesive layer applied to one or more areas at least.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887